DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "below the two sound outputs" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes the Applicant meant “below the at least one sound output port” and has examined the claim accordingly.  Appropriate correction required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–7 of US Patent No. 11,375,303. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–7 of US Patent No. 11,375,303 disclose every limitation of claims 1-7 in the instant application.
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of US Patent No. 11,375,303. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8-14 of US Patent No. 11,375,303disclose every limitation of claims 8-14 in the instant application.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of US Patent No. 11,375,303. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-20 of US Patent No. 11,375,303 disclose every limitation of claims 15-20 in the instant application.

For Example see below:
Instant Application
US Patent No. 11,375,303
1. A loudspeaker arrangement for a motor vehicle, the arrangement comprising: a seat including a backrest and one or more localized sound output ports for low frequency sound reproduction; one or more loudspeakers situated below, behind, or in some fixed location around or within the seat at some distance away from the output ports; a housing, such as an enclosure substantially surrounding the loudspeaker(s) such that sound from the loudspeaker(s) are emitted directly into an interior of the enclosure; and one or more audio transmission channels each extending out of the enclosure and through the backrest of the seat, and acoustically interconnecting the interior of the enclosure to one or more sound outputs.
1. A loudspeaker arrangement for a motor vehicle, the arrangement comprising: a seat including a backrest, a headrest, and one or more localized sound output ports for low frequency sound reproduction, the sound output ports being disposed at or near the headrest such that the sound output ports are less than 12 inches from either ear of the seat's occupant; one or more loudspeakers situated below, behind, or in some fixed location around or within the seat at some distance away from the output ports; a housing, such as an enclosure substantially surrounding the loudspeaker(s) such that sound from the loudspeaker(s) are emitted directly into an interior of the enclosure; and one or more audio transmission channels each extending out of the enclosure and through the backrest of the seat, and acoustically interconnecting the interior of the enclosure to one or more sound outputs.
8. A loudspeaker arrangement for a motor vehicle having a frame, the arrangement comprising: a seat including at least one sound output, the seat being configured to support a human passenger of the motor vehicle; a loudspeaker component disposed below the at least one sound output; a housing substantially surrounding the loudspeaker in conjunction with the frame of the motor vehicle such that sound from the loudspeaker is emitted directly into the frame; and at least one audio transmission line vent disposed in the seat, each said audio transmission line vent being configured to carry sound emitted by the loudspeaker component to a respective said sound output.
8. A loudspeaker arrangement for a motor vehicle having a frame, the arrangement comprising: a seat including two sound outputs, the seat being configured to support a human passenger of the motor vehicle such that each of the sound outputs is less than twelve inches from a respective one of two ears of the passenger; a loudspeaker component disposed at least eighteen inches below the two sound outputs; a housing substantially surrounding the loudspeaker in conjunction with the frame of the motor vehicle such that sound from the loudspeaker is emitted directly into the frame; and two audio transmission line vents disposed in the seat, each said audio transmission line vent being configured to carry sound emitted by the loudspeaker component to a respective one of the two sound outputs.
15. A loudspeaker arrangement for a motor vehicle, the arrangement comprising: a seat including a backrest and at least one sound output port, the at least one sound output port being disposed at or near a top of the backrest; a loudspeaker component disposed below the two sound outputs; a housing substantially surrounding the loudspeaker component such that sound from the loudspeaker is emitted directly into an interior of the housing, the housing including a transmission line vent providing an air pathway between an interior of the housing and ambient air for tuning purposes; and at least one audio transmission channel extending out of the housing and through the backrest of the seat, and acoustically interconnecting the interior of the housing to a respective said sound output port.
15. A loudspeaker arrangement for a motor vehicle, the arrangement comprising: a seat including a backrest and two localized sound output ports, the sound output ports being disposed at or near a top of the backrest such that each of the sound output ports is less than 12 inches from a respective ear of an occupant of the seat; a loudspeaker component disposed at least eighteen inches below the two sound outputs; a housing substantially surrounding the loudspeaker component such that sound from the loudspeaker is emitted directly into an interior of the housing, the housing including a transmission line vent providing an air pathway between an interior of the housing and ambient air for tuning purposes; and two audio transmission channels each extending out of the enclosure and through the backrest of the seat, and acoustically interconnecting the interior of the enclosure to a respective one of the sound output ports.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tracy (US 2017/0088266), Christoph (US 2017/0055078), Hartung et al. (US 9,100,749), Yokota (US 8,325,938), Maekawa et al. (US 7,130,440), and Lancon (US 5,687,246) all teach various speakers within seats and are considered relevant to the applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651